DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 2, the claim recites “transmitted according to 5G of 6G technology”.  However, at the time of filing, there is no defined 6G protocols and standards for implementing the claimed method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2021/0297126 A1).

Re Claim 1, Cao discloses a method for a base station of a wireless network to align a beam from the base station to a user device of the network, the method comprising:
a. transmitting a plurality of beam scan signals (In beamforming, the transmitting end can perform transmit beam scanning through a plurality of transmit beams, [0060]), each beam scan signal comprising a wireless transmission focused in a different direction (TX_B1-TX_B4, Figure 2A), the beam scan signals spaced apart in time or in frequency (the transmitting end can first repetitively transmit three times using the transmit beam TX_B1. Accordingly, the receiving end can receive the corresponding one transmission using the receive beams RX_B1 to RX_B3 one by one, and derive the respective correlation of synchronization sequences. Next, the transmitting end can repetitively transmit three times using the transmit beam TX_B2, and the receiving end can receive the corresponding one transmission using the receive beams RX_B1 to RX_B3 one by one and derive the respective correlation of synchronization sequences. After the transmitting end repetitively transmits using the transmit beams TX_B3 and TX_B4, the receiving end can determine the matching transmit and receive beams pair based on the derived correlation of synchronization sequences. Thus, subsequent communication between the transmitting end and the receiving end can be performed using this transmit and receive beams pair, [0061]); 
b. receiving, from the user device, a reply signal indicating a particular beam scan signal (provide feedback to the base station, and the feedback can comprise information of the transmit beam for being used by the base station in transmit beam management, [0005]), the reply message comprising a wireless transmission at a time corresponding to a time of the particular beam scan signal or at a frequency corresponding to a frequency of the particular beam scan signal (correspondence may include a correspondence between multiple levels of receive beams at the base station side and multiple RA time windows. The terminal device 110 can transmit a RA preamble based on this correspondence. In one example, the base station can identify the corresponding transmit beam at the base station side by receiving the RA preamble in a particular time window, [0074]); and 
c. transmitting, to the user device, a subsequent message directed according to the particular beam scan signal (whereby the base station can learn from the feedback the transmit beam which it uses to transmit the synchronization signal, for subsequent communication use, [0076]).
Cao discloses the claimed invention except explicitly teaches the claimed invention in a single embodiment.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the various embodiments taught by Cao to achieve the same expected result of the claimed invention to further improve beamforming management efficiency and accuracy.

Re Claim 2, Cao discloses the method of claim 1, wherein the beam scan signals are transmitted according to 5G or 6G technology (5G NR, [0002]).

Re Claim 3, Cao discloses the method of claim 1, wherein the particular beam scan signal provides higher signal quality than any other beam scan signal, wherein signal quality comprises a received amplitude or a received power level or a received signal-to-noise ratio at the user device (The terminal device may report the specific transmit beam of the base station side mating with it to the base station by using the scan result report. In the transceiving of synchronization signals, a pair of matching transmit and receive beams may refer to transmit and receive beam pairs that cause correlation results of synchronization sequence correlation operations when the synchronization signal is received to conform to a certain threshold level. It will be understood that in subsequent transceiving of data, the communication quality (e.g., received signal strength (such as RSRP), signal to interference and noise ratio (such as CQI), bit error rate (such as BER, BLER), etc.) via the pair of transmit and receive beams may also conform to certain communication quality demands, [0059]).

Re Claim 4, Cao discloses the method of claim 1, except wherein each beam scan signal comprises exactly one resource element, and the reply signal comprises exactly one resource element.  Cao discloses time-frequency domain resources for a synchronization signal in accordance with an embodiment herein. In some embodiments, the frequency domain resources used for transmitting the synchronization signal can be relatively fixed, such as can be a number of resource blocks or subcarriers in the center of the frequency band, and the respective time domain resources can be located at predetermined positions in the downlink frame ([0088]).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a specific number of resource element to carry beam scan signal and reply signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 f.2d 272, 205 USPQ 215 (CCPA 1980).

Re Claim 6, Cao discloses the method of claim 1, wherein the beam scan signals are spaced apart in time, and the reply signal is received at a predetermined delay time after the particular beam scan signal (correspondence may include a correspondence between multiple levels of receive beams at the base station side and multiple RA time windows. The terminal device 110 can transmit a RA preamble based on this correspondence. In one example, the base station can identify the corresponding transmit beam at the base station side by receiving the RA preamble in a particular time window, [0074]).

Re Claim 7, Cao discloses the method of claim 1, wherein the beam scan signals are spaced apart in frequency (the synchronization signal receiving unit 325 can obtain the above-described information of the transmit beam based on a transmission resource, such as time or frequency parameters, used to transmit the synchronization signal. In some embodiments, information of the transmit beam can include a transmit beam ID, [0083]), and except the reply signal is received at the same frequency as the particular beam scan signal.
Cao discloses time-frequency domain resources for a synchronization signal in accordance with an embodiment herein. In some embodiments, the frequency domain resources used for transmitting the synchronization signal can be relatively fixed, such as can be a number of resource blocks or subcarriers in the center of the frequency band, and the respective time domain resources can be located at predetermined positions in the downlink frame ([0088]).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a specific number of resource element to carry beam scan signal and reply signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 f.2d 272, 205 USPQ 215 (CCPA 1980).

Re Claim 8, Cao discloses the method of claim 1, further comprising indicating, to the user device, a reply window comprising a plurality of resource elements (time-frequency domain resources for a synchronization signal in accordance with an embodiment herein. In some embodiments, the frequency domain resources used for transmitting the synchronization signal can be relatively fixed, such as can be a number of resource blocks or subcarriers in the center of the frequency band, and the respective time domain resources can be located at predetermined positions in the downlink frame,   [0088]), and receiving the reply signal within the reply window (feedback can be done in accordance with specific transmission time windows, and the transmit beam can be known from the correspondence between the transmission time windows and the beams, [0139]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2021/0297126 A1) in view of Deenoo et al. (US 2020/0374960 A1) (Deenoo herein after).

Re Claim 5, Cao discloses the method of claim 1, except wherein each beam scan signal comprises two resource elements configured as a demodulation reference, and the reply signal comprises a channel-state information message.  
However, Deenoo discloses a method and system for beamforming wherein reference signal (RS) may refer to any signal, preamble or system signature that may be received and/or transmitted by the WTRU for one or more of the purposes described herein. Reference signals may be defined for beam management in the downlink (DL) and/or uplink (UL). For example, channel state information reference signals (CSI-RS), demodulation reference signals (DMRS), synchronization signals and/or other signals, may be implemented for DL beam management. In another example, UL beam management may be implemented using sounding reference signals (SRS), DMRS, random access channel (RACH) signals, and/or other signals ([0080]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Cao, by making use of the technique taught by Deenoo, in order to improve the beamforming efficiency.
Both references are within the same field of digital signal processing, and in particular of beamforming, the modification does not change a fundamental operating principle of Cao, nor does Cao teach away from the modification (Cao merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the reference signal taught by Deenoo is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of wherein each beam scan signal comprises two resource elements configured as a demodulation reference, and the reply signal comprises a channel-state information message. 

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631